Citation Nr: 0524951	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a spinal cord 
tumor.

4.  Entitlement to service connection for a collapsed lung.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1949 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2003, a videoconference hearing was 
held before the undersigned Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.

This case was previously before the Board in March 2004 when 
it was remanded for additional development.  The requested 
development has been partially completed, sufficient to make 
a determination on the issue of entitlement to service 
connection of a left knee disorder; however, another remand 
is unfortunately necessary with regard to the issues of 
entitlement to service connection for residuals of a back 
injury, spinal cord tumor and collapsed lung.  These issues 
will be discussed in the REMAND section below.  

Also on appeal and remanded by the Board in the March 2004 
rating decision was the issue of entitlement to service 
connection for rectal bleeding and polyps.  In April 2005, 
the RO granted service connection for chronic constipation 
and hemorrhoids, which is considered a full grant of the 
benefits sought on appeal with regard to this issue.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows that the veteran's 
left knee disorder is not related to service. 


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection in a May 2002 letter to the veteran, 
as well as the November 2002 rating decision, a February 2003 
statement of the case (SOC), and in supplemental statements 
of the case (SSOC) issued in August 2003 and April 2005 and 
another VCAA compliance letter sent in March 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2002, VA 
informed the veteran that VA must make reasonable efforts to 
assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other Federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  Third, 
VA must request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  This was substantially accomplished 
in the March 2003 letter to the veteran.  Additionally, full 
VCAA notice was provided to the appellant prior to the 
initial adjudication by the Agency of Original Jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All relevant 
postservice records of treatment identified by the veteran 
have been obtained, with the exception of his reported 
treatment from a chiropractor shortly after service; however, 
the veteran has been unable to provide VA with the name of 
the provider and VA is unable to assist the veteran further 
without the identifying information.  The veteran has not 
identified, and the record does not show that there are any 
further unobtained records which could substantiate the 
veteran's claims for service connection.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which was 
conducted in June 2003, and before a Veterans Law Judge, 
which was conducted by videoconference in November 2003.  VA 
provided an examination of the veteran to include a medical 
opinion in April 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Service Connection for a Left Knee Injury.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Service connection may also be established 
on a secondary basis for disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).

The veteran is claiming that he sustained injury to his back 
and left knee from being hit in the back by a wheel of an 
aircraft which crashed aboard an aircraft carrier during 
service.  From these injuries, he is also claiming service 
connection for a spinal tumor and a collapsed lung.  In his 
November 2003 personal hearing, the veteran described the 
plane crash that occurred while he was serving aboard an 
aircraft carrier.

I was standing in the catwalk on the 
flight deck behind the infrastructure of 
the ship watching the planes come in when 
this one, he was flagged off but he still 
crashed on the deck and I laid down in 
the catwalk there and the wheel hit me in 
the back and knocked me a little further. 
. . .  I was so excited and glad to get 
out from under the wheel of that plane 
that I didn't go to sick bay.  There was 
so much confusion . . . there [are] 
probably no medical records about that . 
. . .

He testified that he had problems with his back in service, 
and after service went to a chiropractor but could not recall 
the chiropractor's name.  He testified that when he was hit 
by the wheel, he fell and injured his left knee, but he did 
not seek treatment for his complaints of pain until just a 
year ago, although in an earlier hearing in June 2003 before 
a hearing officer at the RO, he indicated that he had been 
first treated for problems with his right knee "back in the 
80s sometime."  With regard to his spinal tumor which had 
been surgically removed in 1989, he felt that this had 
somehow been caused by the injury to his back in service.  
Following the surgery, he suffered a collapsed lung, and was 
therefore seeking service connection for this as well.  

The veteran's service personnel records show that he 
participated in carrier and land operations in Korea.  The 
service medical records show that on examination at 
enlistment in November 1949, he gave a history of having 
sustained minor injuries to his head and leg in a car 
accident.  There were no defects noted on examination at 
entry.  X-ray examination of the chest showed soft minimal 
infiltration in the small area of the left lower lobe; 
however, two days later X-ray examination showed no 
pathology.  In May 1952, the veteran sustained injuries in an 
automobile accident.  He had a laceration to the left scalp 
and an abrasion to the left chest and shoulder.  On 
examination at separation in February 1953, the veteran's 
spine, lungs, and lower extremities were all noted as 
"normal."

A physical therapy initial evaluation report from September 
1989 shows that the veteran was complaining of a two month 
history of increasing weakness and numbness of both his upper 
extremities, left more than right.  An X-ray examination had 
shown a bone fracture at C-7; however, he denied any injury 
to that area.  The next month, in October 1989, he underwent 
surgery for removal of a spinal cord tumor.

In April 2004, the veteran was provided a VA examination to 
determine whether any of his claimed disorders are linked to 
service.  The veteran related his history of injury to his 
back in service, and that he did not seek any medical 
attention during service.  He noted that in 1989, he was 
having some numbness in his upper extremities and some 
numbness in his trunk and legs and a spinal tumor was found 
that was removed surgically.  He indicated that he began 
having significant left knee pain about a year and a half 
ago, and had been having pain in the past.  On examination, 
the veteran was noted to be moderately obese and in no acute 
distress.  The impression of the examiner was chronic left 
knee pain and degenerative joint disease, unrelated to 
claimed trauma in service.  "The knee pain has only been a 
significant problem for about the past year and a half and is 
related to the aging process and his obesity."

Initially, the Board notes that the veteran is not claiming 
injury as a result of combat.  As such, the provisions 
regarding lay evidence as sufficient proof of incurrence of 
injury during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  As the veteran has 
noted, he did not seek treatment during service after the 
claimed injury in service, and a left knee disorder was not 
noted during service or in the first postservice year.  
38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309 (2004).  

The earliest post service evidence of any left knee disorder 
is many years following service and is too remote to be 
causally linked.  More importantly, it was the opinion of the 
VA examiner in the April 2004 VA examination that the 
veteran's left knee disorder was not related to either his 
service or his back, but was related to "the aging process 
and obesity."  

There is no medical opinion linking the veteran's left knee 
problems with either active service or a service connected 
disability.  With no contradicting medical evidence, the 
Board concludes that the preponderance of the evidence is 
against service connection for a left knee disorder.  

The Board has considered the veteran's statements; however, 
this is not competent evidence to link any left knee disorder 
to active service or any service connected disability.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his left knee disorder.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for residuals of a 
left knee injury.  Here, the determinative issue involves 
medical causation or a medical diagnosis, and consequently 
competent medical evidence is required to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for residuals of a left knee injury is 
denied.


REMAND

In March 2004, the Board remanded the claim for a medical 
opinion on whether the veteran's claimed disabilities are 
related to service.  In the April 2004 VA examination, the 
examiner noted that the veteran brought in some of his 
private records, which were not in the claims file but which 
were "extremely important" in reaching a decision.  These 
records were identified as operative reports and pathology 
reports concerning his neck surgery and spinal cord tumor.  
These records are clearly relevant to the issue of service 
connection for a spinal cord tumor.  As such, they should be 
obtained from the veteran and added to the claims file.  As 
the veteran is specifically claiming entitlement to service 
connection for a collapsed lung secondary to his spinal cord 
tumor, this issue is inextricably intertwined with the issue 
of service connection for a spinal cord tumor.  

Additionally, it is unclear from the April 2004 report of 
examination whether the veteran actually has any disability 
of the back.  The examination report should be returned to 
the examiner who conducted the April 2004 examination, and an 
addendum prepared to answer this question.

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and ask for a 
copy of the records relating to his neck 
surgery and spinal cord tumor which he 
brought with him to the April 2004 VA 
examination and which are not contained 
in the claims file.  

2.  Return the claims file to the 
examiner who conducted the April 2004 VA 
examination, if available, for 
preparation of an addendum.  If 
unavailable, another examiner may provide 
the requested opinion.  The veteran need 
not be reexamined unless the examiner 
determines that it is necessary to render 
the opinion.  The examiner should state 
whether the veteran has any back 
disability, and provide an opinion on 
whether it is at least as likely as not 
that this is related to the injury in 
service.  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
back injury, spinal tumor, and a 
collapsed lung with consideration of all 
the evidence added to the record since 
the April 2005 Supplemental Statement of 
the Case (SSOC).

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



